Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 1/15/2021, the amendment/reconsideration has been considered.  Claims 1-2 and 5-17 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues with respect to claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-2 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a network that is organized by a plurality of external apparatuses including the first eternal apparatus…the first external apparatus communication with the plurality of external apparatuses in the network.”  Since the first external apparatus is part of the plurality of external apparatus, it is unclear how the first external apparatus communication with the 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-2 and 5-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 8959170.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, i.e., claim 1 of the patent is more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 2-17 are similarly rejected.
8.	Claims 1-2 and 5-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10171932.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-2, 5-6, 12, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad et al (US 2007/0243851) in view of Park (US 20070013589 A1).  
As to claim 1, Shoarinejad discloses an information processing apparatus comprising:
a first communication unit configured to wirelessly communicate with a first external apparatus via a first communication path (Fig. 3A, communication channel 350 is a first communication path, wherein the corresponding interface on Initiator Device 310 is equivalent to a first communication unit;  See [0006], first communication channel uses “RE signal”; see also [0004], “RFID”);
a second communication unit configured to wirelessly communicate with the first external apparatus via a second communication path ([0070], “devices 310 and 320 are also coupled together over a second communication channel 351. Communication channel 351 may be based on a wired or wireless connection, for example, such as a Bluetooth….” Wherein the corresponding interface on Initiator device is equivalent to a second communication unit); and
a controller ([0070], “one or both of the target device 320 and communication channel 351 may be initially inactive. Initiator device 310 may send an activation command over backscattering channel the activation command may activate communication channel 351”.  Here, the entity or a combination of entities on the initiator device that communicate with and/or initiate/process communications from/to the target device via the two communication channels is equivalent to a controller.  Once the channels are activated and response received, the imitator device becomes an acknowledged master node, and the initiator device communicates directly with the target device via the second communication path 351), 
wherein a role of the information processing apparatus is one of a first role and a second role ([0072], “an initiator device 310 may send an activation command to target device 320 to turn the network on. Examples include automatically activated sensor networks wherein arrays of sensing elements may be selectively activated using backscattering channels.”  Here, a role of the initiator device can be either a communicating device with multiple activated target/external devices or a communicating device with one activated target/external device);
wherein in a case that the information processing apparatus is the first role in a network that is organized by a plurality of external apparatuses including the first external apparatus, the controller makes the second communication unit communicate with the plurality of external apparatuses in the network via the second communication path (see citation and explanation above, wherein in a case that the initiator device is in a role of a communicating device with multiple activated target devices which constitutes a network together with the imitator device, then the controller makes the second communication unit communicates with these multiple activated target/external device);
wherein in a case that the information processing apparatus is the second role, the controller makes the second communication unit communicate directly only with the first external apparatus via the second communication path (see citation and explanation above, wherein in a case that the initiator device is in a role of a communicating device with only one activated target device in the network, then 
However, Shoarinejad does not expressly disclose wherein frequency range used by the second communication path (Bluetooth) is different from the frequency range used by the first communication path (RFID).   Park discloses that Bluetooth uses a different frequency range from RFID ([0005], 11.56 MHz for contactless RFID, 2.4 GHz for Bluetooth).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Shoarinejad with Park. The suggestion/motivation of the combination would have been to utilize different communication protocols (Park,[0005]).
As to claim 16, see similar rejection to claim 1.
As to claim 17, see similar rejection to claim 1.
As to claim 2, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the controller is configured to determine a role of the information processing apparatus based on designation role information ([0072],”device 310 sends commands to device 320 over backscattering channel 350, and device 320 executes the commands to control a network 352. Device 320 may also send network information to device 310. Example networks may include sensor networks, local area wired networks, local area wireless networks, or home entertainment networks. In one embodiment, a network may be initially turned off, and an initiator device 310 may send an activation command to target device 320 to turn the network on. Examples include automatically activated sensor networks wherein arrays of sensing elements may be selectively activated using backscattering channels. Data from the networks may be transmitted back to the initiator device for further processing and/or storage Individual target devices may be activated controlled, and/or configured using commands and data received directly from the initiator device.”  Here, the network is turned on and the corresponding network information is sent by the target device to the imitator device, which designates/establishes the initiator’s role as an acknowledged master for controlling the target device.  Alternatively, any response/acknowledgement message from the target device that was just turned-on by the initiator device is equivalent to designating the role of initiator as a “an acknowledged master”.  It is to be noted that the claimed “a role” does not refer back to “a role” as recited in the parent claim 1 therefore is interpreted as any role not necessarily related to “a role” as recited in claim 1), and wherein the designation role information is sent from the first external apparatus via the first communication path and received by the first communication unit (see citation above).
As to claim 5, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the first communication unit carries out non-contact type communication via the first communication path (see citation in rejection to claim 1, wherein the radio communication is non-contact).
As to claim 6, Shoarinejad disclose the information processing apparatus according to claim 5, wherein the second communication unit carries out Bluetooth communication via the second communication path ([0070], “second communication channel…Bluetooth”).
As to claim 12, Shoarinejad discloses the information processing apparatus according to claim 1, wherein the controller comprises a role controller and a communication controller, and wherein the role controller determines the role in communication by the second communication unit (see citation in rejection to claim 1, wherein the module that receives and processes target device’s response over first communication channel 350 is equivalent to a role module that determines the role of initiator device as an acknowledged master device) and the communication controller controls communication by the 
As to claim 14, Shoarinejad discloses the information processing apparatus according to claim 1, further comprising a display unit ([067], “cell phone, PDA”).
As to claim 15, Shoarinejad discloses the information processing apparatus according to claim 14, wherein the display unit is formed by a touch screen ([0067], “PDA”).
11.	Claims 7-8, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad-Park, as applied to claim 1 above, and further in view of Cho (US 20030140110 A1).  
As to claim 7, Shoarinejad-Park discloses the claimed invention substantially as discussed in claim 1, including wherein the first communication unit receives response including network information from the first external apparatus (see citation in rejection to claim 1), but does not expressly disclose that the response contain address information.  Cho discloses a first communication unit receives address information from a first external apparatus ([0051] and figure 6).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Shoarinejad-Park with Cho.  The suggestion/motivation of the combination would have been to enable responding to requests (Cho, figure 6 and [0051]).
As to claim 8, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 7, wherein the first communication unit receives a passcode from the first external apparatus (Cho, figure 6, S603-S613, the signal being used for mode-converting is equivalent to a passcode).
As to claim 10, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 8, wherein the controller controls the communication by the second communication unit based on the address information and the passcode (Cho, figure 6, S605, “scan received communication request signal”; Cho, [0051], “and the scanning about the communication request signal utilizes st ext device” based on processing the signal, see figure 6).
As to claim 11, Shoarinejad-Park-Cho discloses the information processing apparatus according to claim 7, wherein the controller controls the communication by the second communication unit based on the address information (Cho, figure 6, S603-S613; [0051]).
As to claim 13. Shoarinejad-Park-Joo discloses the information processing apparatus according to claim 12, wherein the first communication unit receives address information and a passcode from the first external apparatus, and the communication controller controls the communication by the second communication unit based on the address information and the passcode (see citation in rejection to claims 8 and 10 above).
12.	Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoarinejad-Park-Cho, as applied to claim 1 above, and further in view of Joo (US 20030012219 A1).  
As to claim 9, Shoarinejad-Park-Cho discloses the claimed invention substantially as discussed in claim 8, but does not expressly disclose wherein the passcode is a random number.  Joo discloses a concept for a request signal/passcode to be a random number ([0009]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Shoarinejad-Park-Cho with Joo.  The suggestion/motivation of the combination would have been to provide authentication (Joo, [0009]).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449